DETAILED ACTION
Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 August 2021.  The applicant traversed the election requirement on the grounds that Figures 19 is very similar to elected species D, represented by Figures 17-18, suggesting that the embodiments should be examined together.  The examiner agrees that there are no structural differences found at this time to be non-obvious and agrees that embodiment E (Fig. 19) will be examined with elected embodiment D (Figs. 17-18).  Although the applicant indicated that claims 1-7, 9, 11-13 and 15-20 read on the elected embodiment (withdrawing 8, 10 and 14), the examiner has determined that only claims 8 and 9 read on non-elected embodiments, with claims 10 and 14 being directed to the structure set forth in the elected embodiments.  Therefore, only claims 8 and 9 are withdrawn at this time.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 4 that the conduit is integrally formed with the cyclone bin is considered to be equivalent to the limitation of claim 2, from which it depends, indicating that the inlet conduit and cyclone bin assembly comprise a one piece assembly.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad et al. (2017/0303754).
Regarding claims 1 and 11, Conrad discloses a reconfigurable surface cleaning apparatus comprising:(a) a floor cleaning unit comprising a surface cleaning head (154), an upper section (150) and a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet, the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (paragraph 419), the floor cleaning unit air flow path including an upflow conduit extending to the floor cleaning unit air outlet; and (b) a portable cleaning unit (100) removably mountable to the floor cleaning unit, the portable cleaning unit comprising a portable cleaning unit air flow path extending from a portable cleaning unit dirty air inlet (114) to a portable cleaning unit air outlet (118), the portable cleaning unit air flow path including a cyclone/air treatment member (128) having a cyclone axis of rotation, a suction motor (124) and an upstream portion extending from the portable cleaning unit dirty air inlet to the cyclone, the upstream portion comprising an inlet conduit (146) having an inlet conduit axis that is generally parallel to the cyclone axis of rotation, the cyclone axis of rotation (claim 1) and inlet conduit axis (claim 11) extending generally vertically when the portable cleaning unit is mounted to the floor cleaning unit and the upper section is in the upright storage position (Fig. 1), wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode in which the portable cleaning unit is mounted to the floor cleaning unit (Fig. 1) and the upflow conduit is seated in the inlet conduit, and wherein the reconfigurable surface cleaning apparatus is also operable in an above floor cleaning mode (all other figures) in which the portable cleaning unit is disconnected from air flow with the floor cleaning unit.
Regarding claims 2 and 4, Conrad further discloses a cyclone bin assembly (112) and the cyclone bin assembly comprises a one piece assembly (Figs. 8 and 30, paragraph 553) that includes the cyclone and the inlet conduit integrally formed with the cyclone bin assembly.
Regarding claim 3, Conrad further discloses that the cyclone bin assembly is removable from the portable cleaning unit (Figs. 8 and 30).
Regarding claim 6 and 14, Conrad further discloses that the inlet conduit has an outlet end and the outlet end is openable (Figs. 6 and 29; openable by removing the cyclone therefrom).
Regarding claim 7, Conrad further discloses that the inlet conduit is positioned adjacent an exterior of the cyclone (at least Figs. 6-8, 29-30).
Regarding claim 10, Conrad further discloses that when the portable cleaning unit is mounted to the floor cleaning unit and the upper section is in the upright storage position, the cyclone has an air inlet located at a lower end of the cyclone (in embodiments of at least Figs. 6-8, 29-30). 
Regarding claim 12, Conrad further discloses that the inlet conduit comprises a one piece assembly with the air treatment member (Figs. 8 and 30, as discussed supra)  whereby the inlet conduit is removable from the portable cleaning unit with the air treatment member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (2017/0303754) as applied to claims 1 and 11 and in view of Marsh et al. (2015/0297045).
Regarding claims 5 and 13, Conrad discloses that the upflow conduit may be connected to the inlet conduit using a latch 149, but fails to provide any specific details of how the upflow conduit actually engages with the inlet conduit.  Marsh discloses a similar reconfigurable cleaner, also having a upflow conduit that may be connected to an inlet conduit of a portable cleaning unit and discloses a specific latching connection that allows the upflow conduit to be slideably receivable in the inlet conduit whereby the upflow conduit is seated in the inlet conduit as the portable cleaning unit is mounted to the floor cleaning unit and teaches that the connection is particularly advantageous for handheld vacuum cleaners (paragraph 43) due to the secure connection between the upflow duct and cleaner that is easily engaged and disengaged by a user.  Therefore, due to the minimal disclosure of the structure set forth by Conrad for the connection between the upflow duct and inlet conduit, one of ordinary skill would be led to rely on the prior art for the specific structure therein, with Marsh disclosing a nearly identical application and indicating that the connection is particularly advantageous.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the connection disclosed by Marsh between the upflow duct and inlet conduit of Conrad to ensure a known and advantageous connection therebetween, such that the upflow duct will similarly be receivable in
Regarding claim 15, the reconfigurable surface cleaning apparatus disclosed by Conrad, having the rigid wand receivable in the hand vacuum air inlet conduit comprises all the structure set forth in the claims, as discussed supra, as well as a downstream portion (254/134/256/125 in Fig. 29) extending from the air treatment member to the hand vacuum cleaner air outlet. 

    PNG
    media_image1.png
    288
    324
    media_image1.png
    Greyscale
Regarding claim 16, Conrad further discloses that the air inlet conduit expands at a downstream portion from the dirty air inlet (A) that appears to provide a cross-section that is at least 25% larger than the upstream portion of the inlet conduit, wherein a rigid wand that is capable of being received in the air inlet conduit would obviously have an even smaller cross-section.  Additionally, the 90° turn that is made by the airflow through the enlarged portion of the inlet conduit provides a cross-section in a plane transverse to the direction of air flow during the turn at approximately 45° (B) that would provide even larger cross-section.  Mathematically the hypotenuse of a isosceles triangle is approximately 1.4 times the sides or 40% greater than the sides, such that the cross-section at the angled portion of the air flow is clearly at least 25% greater than any wand that could fit within the inlet conduit.    
Regarding claim 17, Conrad further discloses that a flow area of the downstream portion (at least at 134) has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large (clearly substantially larger) as the cross sectional area of a flow area of the hand vacuum cleaner dirty air inlet conduit (146).
Regarding claim 18, Conrad further discloses that the hand vacuum cleaner further comprises a handle (110) and, in the floor cleaning mode, the handle is drivingly connected to the surface cleaning head whereby the handle is useable to steer the surface cleaning head.
Regarding claim 19, Conrad further discloses that some embodiments may allow for manual control of the suction motor between high and lower power modes (paragraph 646), wherein the manual control would make the cleaner inherently capable of being operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (i.e. kept in the same manually controlled position regardless of floor or above floor mode).
Regarding claim 20, Conrad further discloses that other embodiments provide automatic control of the power mode of the suction motor, including one configuration that provides a greater a lower suction power mode when in the floor cleaning mode to  allow for a greater portion of the battery power to be provided to the brush motor of the floor cleaning head (paragraph 650), such that the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Krebs et al. (2017/0071426), Dyson et al. (2009/0282639) and Thorne et al. (2019/0357740) provide reconfigurable cleaning devices having similar structure as the applicant’s claimed invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        18 November 2021